Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on German Application DE10 2017 116 719.6 dated 07/24/2017 and applicant has filed a certified copy of this German application on 01/24/2020.

Response to Amendment
Claims 1-20 were previously pending. Method claim 15 was previously withdrawn. Claims 1-3, 5, 7-9, 11, 13 and 15 are amended. 
Applicant’s amendments to the drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 08/02/2021.
A complete action on the merits of claims 1-14 and 16-20 follows below.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, lines 3-4, “a station longitudinal axis” should read --a longitudinal axis of the processing station--.
Claim 1, line 3, “in each case,” should read --in each case;--.
Claim 1, line 14, “vertical direction” should read --the vertical direction--.
Claim 1, line 18, “the common service platform” should read --a common service platform--.
In claim 1, examiner suggests amending “individual components” to --individual aircraft structural .Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim 4 is rejected due to dependency on rejected claim 3.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim 6 is rejected due to dependency on rejected claim 5.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: relationship between the substrate and the processing station. For the purpose of this examination examiner suggests amending “a substrate” to --a substrate; wherein the substrate is a base of the processing station--.
Claims 1-14 and 16-20 are rejected due to dependency on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 11-14, 18 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by G. P. Rothwell (US Patent No. 2,638,662) hereinafter Rothwell.
Regarding claim 1, Rothwell teaches (reproduced and annotated Figs. below) a processing installation for aircraft structural components (Assignee: Lockheed Aircraft; col. 1: large, heavy panels or assemblies; col. 1: device or means for holding, advancing and indexing large, heavy panels, fabricated work-pieces, and the like) having a processing station (processing station is interpreted to be the frame supporting the workpiece W and the carriages 26 moving the workpiece on the frame) comprising a clamping frame (clamping frame is interpreted to comprise at least the contour bars 27 and the support under the workpiece W; see col. 19, lines 4-16) for receiving the aircraft structural component (W) which is intended to be processed (by rivet driving shoe or spindle 18 and anvil 14) in each case; wherein the clamping frame extends along a longitudinal axis (L) of the processing station which extends in a longitudinal direction (direction X) and a processing unit (riveting machine 10) for processing (riveting operation) the aircraft structural component (W) which has an upper tool unit having an upper tool (tool 16) which is orientated along a first tool axis (Z1) and a lower tool unit having a lower tool (14) which is orientated along a second tool axis (Z2), wherein the first tool axis and the second tool axis extend parallel with a vertical direction (Z) which is angled (perpendicular) relative to the longitudinal direction (X), wherein the processing installation has a processing region for processing the aircraft structural component which is formed by a laterally delimited, first spatial portion in which the clamping frame and the processing unit are arranged during processing (as stated above processing is interpreted to be riveting operation performed by rivet shoe 18 and anvil 14 and the processing region is interpreted to be the region where riveting process is performed in X direction (see holes hx in X direction)), wherein the processing installation has a service region for carrying out service operations (service region is interpreted to be the region where drilling and countersinking processes are performed by drilling and countersinking spindles or heads 15 and 17 in Y direction (see holes hy in Y direction)), which is formed by a laterally delimited, second spatial portion, wherein the first spatial portion is separated from the second spatial portion in a transverse direction which is orthogonal to the longitudinal direction and vertical direction, wherein a service platform (platform on which the workpiece seats on) is arranged in the service region and is or can be positioned in a service plane which is orthogonal to the vertical direction, wherein the upper tool and the lower tool are displaceable into at least one service position, wherein both tools are accessible from the common service platform which is positioned in the service plane in the at least one service position, wherein the processing installation comprises a frame (27) which carries individual components (individual workpieces W) and the service platform (27 moves the workpiece and the support underneath), wherein the frame is displaceable relative to a substrate (substrate is interpreted to be the stationary part comprising at least 23).

    PNG
    media_image1.png
    914
    1096
    media_image1.png
    Greyscale

Regarding claim 2, Rothwell teaches (reproduced and annotated Figs. above) the upper tool and/or the lower tool is/are positioned in the at least one service position in the processing region and/or in the service region (during riveting process).
Regarding claim 11, Rothwell teaches (reproduced and annotated Figs. above) the processing installation has a frame (C shaped frame of the processing unit 10), on which the upper tool (16) is supported.
Regarding claim 12, Rothwell teaches (reproduced and annotated Figs. above) the frame has at least one lateral frame portion (vertical part of C shaped frame of the processing unit 10), wherein the first spatial portion which forms the processing region is laterally delimited by the at least one lateral frame portion (the first special portion which contains holes does not pass the lateral frame portion).
Regarding claim 13, Rothwell teaches (reproduced and annotated Figs. above) the service platform is arranged at or adjacent to the at least one lateral frame portion (part of the service platform is located inside the opening of the frame adjacent the lateral frame portion), wherein the upper tool and/or the lower tool is/are accessible past the lateral frame portion or through an opening which is directed in a traverse direction in the lateral frame portion in the respective service position from the service platform, or is/are displaceable between the processing region and the service region.
Regarding claim 20, Rothwell teaches (reproduced and annotated Figs. above) the at least one lateral frame portion is connected to an upper frame portion (horizontal upper part of the C shaped frame) for supporting the upper tool and/or a lower frame portion for supporting the lower tool, wherein the lower frame portion (horizontal lower part of the C shaped frame), the at least one lateral frame portion and the upper frame portion together form a C-shape or portal-like shape.
Regarding claim 14, Rothwell teaches (reproduced and annotated Figs. above) the service platform is permanently fixed on the frame (service platform (platform on which the workpiece seats on) is fixedly connected to the C shaped frame), in the longitudinal direction and/or transverse direction and/or vertical direction.
Regarding claim 3, insomuch as the claims are best understood, especially in view of the Section 112, 2nd paragraph rejections, Rothwell teaches (reproduced and annotated Figs. above) the upper tool in the at least one service position in the service region is spaced apart from the service platform (spaced in Z direction).
Regarding claim 5, insomuch as the claims are best understood, especially in view of the Section 112, 2nd paragraph rejections, Rothwell teaches (reproduced and annotated Figs. above) the lower tool in the at least one service position in the transverse direction is positioned adjacent to the service region (lower tool 14 is adjacent holes of the service region).
Regarding claim 18, Rothwell teaches (reproduced and annotated Figs. above) the processing installation has a frame (C shaped frame), on which the upper tool and the lower tool are supported.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rothwell.
Regarding claim 4, Rothwell does not teach distance range between the upper tool and the service plane being from 0.5m to 2m.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to set the distance between the upper tool and the service plane based on size of the workpiece and operation needed to be performed. It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rothwell in view of Bonomi et al. (US Patent No. 4,885,836) hereinafter Bonomi.
Regarding claim 7, Rothwell does not teach an automatic tool changer.
Bonomi teaches a riveting apparatus having an automatic tool changer to change tools for drilling, 
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Bonomi in device of Rothwell. Doing so would make device of Rothwell capable of automatically changing tools for drilling, contouring and riveting operations.

Allowable Subject Matter
Claims 6, 8-10, 16-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable for disclosing “the lower tool is displaceable between different service positions along the service region and/or along the service platform”. In device of Rothwell the lower tool is fixed and not displaceable.
Claim 16 would be allowable due to allowability of claim 6.
Claim 17 would be allowable for disclosing “the automatic tool changer is positioned in a park position of the automatic tool changer in the service region and/or is positioned in a change position of the automatic tool changer in the transverse direction adjacent to the service region and/or in a vertical direction above the lower tool carrier”. Combination of Rothwell and Bonomi does not teach such positioning for the automatic tool changer.
Claim 8 would be allowable for disclosing “the upper tool in the at least one service position in the vertical direction is positioned above a test portion holder”.  Device of Rothwell does not teach a test portion holder below the at least one service position.
Claim 10 would be allowable due to allowability of claim 8.
Claim 9 would be allowable for disclosing “the lower tool in the at least one service position in the 
Claim 19 would be allowable for disclosing “the upper tool and/or the lower tool can each be displaced relative to the frame between at least one processing position and at least one service position”. In device of Rothwell the lower tool 14 is fixed relative to the frame and not displaceable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Speller (US Patent No. 3,534,896) teaches (Fig. 1) a processing installation for aircraft structural components (wing panel) having a movable processing station (station on which panel is located and moved on the tracks) and a fixed processing unit (C-frame 29).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally 




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723